  Case: 1:18-cv-01959 Document #: 227 Filed: 11/23/20 Page 1 of 12 PageID #:3617




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 KAREN TICHY, MAARTEN ALBARDA,                     )
 and BARRY BAGNATO,                                )
                Plaintiffs,                        )
       v.                                          )   Case No. 18-cv-1959
                                                   )
 HYATT CORPORATION;                                )   Hon. Rebecca R. Pallmeyer
 HILTON DOMESTIC OPERATING                         )
 COMPANY INC.; SIX CONTINENTS                      )
 HOTELS, INC.; MARRIOTT                            )
 INTERNATIONAL, INC.; WYNDHAM                      )
 HOTEL GROUP, LLC, and CHOICE                      )
 HOTELS INTERNATIONAL, INC.                        )
                 Defendants.                       )

  DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION TO COMPEL (DOC. 225)

       Plaintiffs’ motion to compel Defendants Hyatt Corporation, Hilton Domestic Operating

Company, Inc., Six Continents Hotels, Inc., Marriott International, Inc., and Wyndham Hotel

Group, LLC (collectively, “Defendants”) to produce voluminous data on a unilaterally-imposed

schedule (Doc. 225) (the “Motion”) should be denied. It is premature, abandons ongoing meet

and confer discussions among the parties, and was filed without any notice to Defendants.

       Plaintiffs seek to compel a sample production of reservation data reflecting millions of

guest reservations and an additional seven years of Google Ads data (beyond the eight years

already provided). However, their hastily filed Motion misrepresents the discovery record, and is

part of a belated and inappropriate request to substantially expand discovery and further extend

the schedule nearly three years into this case. Plaintiffs have known since January 2020 what the

existing Google Ads data reflects and chose to wait until nine days before the document production

deadline, October 21, 2020, to request additional discovery. Their last minute effort misrepresents

the evidence and Defendants’ discovery efforts, and violates Local Rule 37.2.
     Case: 1:18-cv-01959 Document #: 227 Filed: 11/23/20 Page 2 of 12 PageID #:3618




         For these reasons, as discussed below, and those set forth in Defendants’ Response to

Plaintiffs’ Motion to Extend the Schedule (Doc. 221), Plaintiffs’ Motion should be denied.

                                           DISCUSSION

A.       Failure To Comply With Local Rule 37.2

         As an initial matter, Plaintiffs did not notify Defendants that they were planning to file a

motion to compel, and did not meet and confer as required by Local Rule 37.2. The Motion does

not include the required statement from Local Rule 37.2 that “after consultation in person or by

telephone and good faith attempts to resolve differences they are unable to reach an accord.” To

the contrary, Plaintiffs’ Motion states, “[a]s of November 11, 2020, each Defendant [had]

responded that it is looking into the availability of the data and the burden involved with producing

it.” (Mot. at 5, Par. 8.) Accordingly, Defendants asked Plaintiffs to withdraw this motion and they

refused. (Exhibit A.) As set forth below, Plaintiffs’ decision to file this motion without notice and

while meet and confer discussions remain ongoing is not just a procedural violation of Local Rule

37.2. These requests are burdensome and time consuming, and Defendants are working to

determine what reservation data sampling protocol is appropriate and whether there is a workable

compromise on the Google Ad data.

B.       Request for Sample Reservation Data

         Plaintiffs’ Motion demands that Defendants produce a sample set of reservation data

consisting of millions of guest folios by December 15, 2020. (Doc. 225 at 1.) Given Plaintiffs’

own delays in requesting this data and Defendants’ commitments to work with Plaintiffs, this

request is premature and there is no basis to impose Plaintiffs’ requested timeline.

         On January 15, 2020, Plaintiffs served their Second Set of Requests for Production, seeking

a broader set of the reservation data than the sample requested in Plaintiffs’ Motion. (Doc. 225-

7.) Defendants served their objections to those requests on or about February 14, 2020. (See e.g.,

                                                  2
    Case: 1:18-cv-01959 Document #: 227 Filed: 11/23/20 Page 3 of 12 PageID #:3619




Wyndham Hotel Group LLC’s Objections and Responses to Plaintiffs’ Second Set of Requests for

Production of Documents, attached hereto as Exhibit B.) Defendants objected to certain aspects

of the reservation data request, but agreed to meet and confer regarding a fair and appropriate

scope, recognizing that some of the data is relevant to class certification issues. (Id.)

        Following service of Defendants’ objections, individual Defendants held meet-and-confer

sessions with Plaintiffs’ counsel in February and March 2020 regarding the reservation data

request and other requests made by Plaintiffs.         During those sessions, Plaintiffs’ counsel

acknowledged that the reservation data request should be revised and committed to providing more

information to Defendants. Contrary to Plaintiffs’ claims (see e.g. Doc. 209 at 8, Doc. 225 at 3,

Par. 4), during those sessions, Plaintiffs never said that they were investigating the proper time

frame of the alleged conspiracy and the parties did not “agree to postpone further discussion of

this data until Plaintiffs could determine the temporal scope of the discovery.” 1 (See Exhibit C,

Declaration of Ann H. MacDonald.) Instead, Plaintiffs’ counsel explained that the requests were

a combination of requests from different experts and they would need to consult further with those

experts to clarify and potentially modify the requests. (Id.)

        Defendants did not receive further clarification from Plaintiffs regarding their January 2020

requests until they received Plaintiffs’ October 21, 2020, letter. (Doc. 221-4.) The October 21

letter requested a “sample” of reservation data reflecting ten folios a year for each hotel operating

under one of Defendants’ brands for a period of twenty years. (Id.) Given the thousands of


1
  Plaintiffs received the Google Ads data in January 2020. If, as they now claim, Plaintiffs had
known in February or March that they planned to amend their complaint and allege a totally
different relevant time period, then their actions are all the more egregious. If that was the case,
then they waited approximately six months to amend their pleading while continuing to pursue
discovery from that later time period – thereby, requiring defendants to produce more than 2
million pages of documents and spend hundreds of thousands of dollars producing Google Ads
data, based on allegations they believed at the time to be incorrect.

                                                  3
  Case: 1:18-cv-01959 Document #: 227 Filed: 11/23/20 Page 4 of 12 PageID #:3620




properties operated by Defendants, their affiliates and franchisees, that sample alone seeks millions

of records. (See also Doc. 221 at 10, n. 5 (providing calculation for portion of requested time

period).)

          Nonetheless, despite the delay, the new format, and the burden of the sample request, every

Defendant then held individual meet-and-confer discussions with Plaintiffs regarding their own

individual circumstances, telling Plaintiffs’ counsel that they would work with their clients to

understand how such a sample could be created and get back to them.

          Plaintiffs’ Motion again misrepresents the record on this issue. Plaintiffs detail a meet and

confer they had with counsel for Six Continents and Wyndham on October 21 regarding Plaintiffs’

request to extend the entire case schedule, during which Plaintiffs say they raised reservation data

issues and that counsel for Six Continents and Wyndham represented that all Defendants “would

not produce” any reservation and price data. (Mot. at 5.) That is simply wrong.

          As an initial matter, Plaintiffs had not even served the letter requesting the sample when

counsel for the parties conferred on October 21 at 10 a.m. CT. (See Email from Plaintiffs’

counsel on October 21, 2020, at 7:13 p.m. CT, including request for sample, attached hereto as

Exhibit D.) In addition, on October 26, 2020, counsel for Wyndham wrote Plaintiffs’ counsel to

confirm that “Defense counsel will review that request with their clients, and meet and confer with

you regarding the parameters and scope of our respective reservation data productions.” (See Doc.

221-3.)

          Thereafter, each defendant had further communications with Plaintiffs, clarifying their

positions on the sample request. For example, on November 5, counsel for Hyatt told Plaintiffs’

counsel that Hyatt was in the process of trying to extract sample data, and that, when that process

is completed, the parties would be able to discuss (1) what data fields are available; (2) how far



                                                   4
     Case: 1:18-cv-01959 Document #: 227 Filed: 11/23/20 Page 5 of 12 PageID #:3621




back that data goes; and (3) whether there are technical issues that would render pulling older data

(if it exists) unduly burdensome. (Exhibit E.) Similarly, on November 6, Plaintiffs’ counsel sent

counsel for Six Continents a summary of their November 6 meet and confer, which confirmed that

Six Continents’ counsel had informed Plaintiffs that “Six Continents is working on identifying and

gathering the sample reservation and price data requested by Plaintiffs.” (Exhibit F (emphasis in

original).)

         Counsel for other Defendants exchanged similar emails with Plaintiffs’ Counsel. (See

Exhibit G (November 10, 2020, Email from Marriott Counsel to Plaintiffs’ counsel (“We have

been working with our client to identify what is available with regard to data for RFPs 23 and 24

and will get back to you as soon as possible. We are open to meeting and conferring on these

requests once we have a good sense of what our client has available.”) and Exhibit H (November

11, 2020, Email from Wyndham counsel to Plaintiffs’ Counsel (“We are discussing those requests

with our client, and will follow up with you as we learn more about the nature, scope and quantity

of the data that has been requested, and what approach would be workable for Wyndham.”).) On

November 11, Hilton made its sample production. (Mot. at 1, n.1.)

         Nonetheless, after receiving those email confirmations and without following up with

Defendants as required by Local Rule 37.2, Plaintiffs filed the Motion. In light of Plaintiffs’

premature filing, the fact that Defendants have agreed to work with their clients to provide this

data, and Plaintiffs’ repeated delays and mischaracterizations, the Court should deny Plaintiffs’

request for their unilateral deadline for production of the sample data.

C.       Request for Seven More Years of Google Ads Data

         Plaintiffs’ request to compel production of seven additional years of data from Google Ads

(formerly known as Google AdWords) is equally meritless and should be denied.



                                                 5
  Case: 1:18-cv-01959 Document #: 227 Filed: 11/23/20 Page 6 of 12 PageID #:3622




       Plaintiffs’ request for more Google Ads data is largely based on their decision to ignore

and misrepresent the voluminous evidence already produced. Defendants previously produced all

of their Google Ads bidding data for the period January 2011 to December 2018. That was done

pursuant to agreement among the parties that the start date would be January 2011, which was four

years prior to the beginning of the then-alleged conspiracy period. (Doc. 225 at 3, Par. 3.) After

incurring significant cost and burden, all Defendants completed that production in January 2020.

(Doc. 209 at 4.)

       The previously-produced data flatly contradicted the allegations in Plaintiffs’ first three

complaints.   Plaintiffs’ initial Complaint, First Amended Complaint, and Second Amended

Complaint all alleged that Defendants had been regularly bidding on each other’s brand terms until

a 2014 trade association meeting, and then abruptly shifted that practice as a result of an unlawful

agreement in 2015. (See, e.g., Second Amended Complaint, Doc. 134, at Pars. 47, 12, 52

(“Beginning in 2015, the Hotel defendants executed their unlawful scheme and ceased bidding on

each other’s branded keywords.”).) Plaintiffs now admit that allegation was wrong. (Doc. 182,

Plaintiffs’ Fourth Amended Complaint, Par. 64 (“Google Ads data obtained by Plaintiffs, which

demonstrates that between January 1, 2011 and September 30, 2019 (the period covered by the

data), Defendants engaged in minimal cross-brand advertising through Google Ads.”).)

       Plaintiffs claim the additional data for a new time period is relevant because “it will show

when Defendants stopped bidding on each other’s branded keywords, which will in turn be

evidence of when Defendants’ conspiracy began,” and it will show “the volume of Defendants’

cross-brand bidding in the pre-conspiracy period, which is relevant to quantifying damages to

Class Members.” (Mot. at 4, Para 5.)




                                                 6
    Case: 1:18-cv-01959 Document #: 227 Filed: 11/23/20 Page 7 of 12 PageID #:3623




        However, the evidence produced to date demonstrates that Defendants did not ever

regularly bid on each other’s trademarked keywords, because (1) such a practice would be

prohibitively expensive with a low return on investment; and (2) for many years, in many

jurisdictions, trademark law has been invoked to stop such bidding. (Defendants’ Response to

Plaintiffs’ Motion to Extend the Schedule, Doc. 221 at 7-8.)

        So, Plaintiffs ignore the evidence that they have, instead asking the Court to order

Defendants to produce this additional data by December 8, 2015, so they can then “determine the

order and priority of other discovery.” (Mot. at 5, para. 9.) In other words, Plaintiffs intend to

review seven more years of Google Ads data and then request more email and other discovery

from pre-2011 custodians. (See also Doc. 225-8, Email from Plaintiffs’ Counsel to Counsel for

Defendants dated October 2, 2020, requesting a meet and confer to discuss multiple topics,

including “other discovery for the pre-2011 period, including the addition of pre-2011

custodians.”) While this sort of a wholesale restart of ESI discovery would have been burdensome

and objectionable in the first half of 2020, it is wholly impermissible at this late stage, particularly

when Plaintiffs have had the other Google Ads data since January. 2

        Finally, the Google Ads data request in Plaintiffs’ Motion is also premature, given that

Plaintiffs’ Motion was filed four days before Defendants’ responses to Plaintiffs’ amended

document requests were even due, and while Defendants were considering whether they were

willing or able to comply with Plaintiffs’ request in order to try to reach a compromise and keep



2
  Throughout their recent briefing, Plaintiffs emphasize that their Fourth Amended Complaint was
timely filed and that they are entitled to relevant evidence related to the allegations in that pleading.
(See e.g. Doc. 224 at 11-12.) But the existing case schedule contemplated all of (1) the filing of
any amended pleading on September 4, (2) the completion of document production by October 30,
and (3) the close of fact discovery by April 9, 2021. The schedule did not end with the amended
pleading deadline and contemplate that a new schedule would be set after that date.

                                                   7
    Case: 1:18-cv-01959 Document #: 227 Filed: 11/23/20 Page 8 of 12 PageID #:3624




this case moving towards briefing class certification.           Plaintiffs’ Motion also disregards

discussions with individual Defendants, including the fact that some do not even have any of the

requested decade-old data to produce. 3 In either event, as Plaintiffs acknowledge in Footnote 17

of their brief, they did not even formally request this data until serving their amended document

requests on October 21 and their Motion to Compel was filed four days before Defendants’

responses were even due. (Mot. at 5.)

                                          CONCLUSION

        Despite receiving Defendants’ Google Ads data in January, Plaintiffs waited until October

to spring upon Defendants the burden of a wholesale discovery re-set, including their demand for

the first steps of obtaining more Google Ads data and “samples” of millions of detailed reservation

records. Equally impermissible, Plaintiffs now present their premature motion to compel, while

Defendants are working with their clients to understand whether and how they can efficiently and

effectively pull the reservation data samples and whether a compromise on the Google Ads data

would allow the parties to efficiently stay on track to brief class certification. Plaintiffs should not

be allowed to use late discovery requests to slow the parties’ progress. Plaintiffs’ demands and

timing appear designed to apply whatever pressures they can, despite the lack of any basis for their

Fourth Amended Complaint.




3
  For example, as Hyatt explained to Plaintiffs, Hyatt’s prior production of data from January 1,
2011 forward encompasses nearly the entirety of its master account with Google. Although there
is some very limited data between March 2010 to January 2011, it is approximately $4,000 in total
paid search spend. And based on an estimate that Hyatt obtained from a consulting firm, it would
cost nearly $10,000 in time to collect, pull, and process that minimal data for production. Finally,
Hyatt has confirmed with counsel for the family of companies that served as Hyatt’s digital
marketing firms in the pre-2011 time period that they do not have any account information or
bidding data for Hyatt, either. Accordingly, there is no data for Plaintiffs to compel from Hyatt.

                                                   8
  Case: 1:18-cv-01959 Document #: 227 Filed: 11/23/20 Page 9 of 12 PageID #:3625




       For all these reasons, Defendants respectfully request that the Court deny Plaintiffs’ Motion

(Doc. 225).


DATED: November 23, 2020                     Respectfully submitted,

                                             Counsel for Defendant Wyndham Hotel
                                             Group, LLC
                                             /s/ Ann H. MacDonald
                                             Paula J. Morency
                                             Ann H. MacDonald
                                             Michael K. Molzberger
                                             Gregory J. Dickinson
                                             SCHIFF HARDIN LLP
                                             233 S. Wacker Drive, Suite 7100
                                             Chicago, IL 60606
                                             Tel: (312) 258-5500
                                             Fax: (312) 258-5600
                                             pmorency@schiffhardin.com
                                             amacdonald@schiffhardin.com
                                             mmolzberger@schiffhardin.com

                                             Robert J. Wierenga
                                             Jessica A. Sprovtsoff (admitted pro hac vice)
                                             SCHIFF HARDIN LLP
                                             350 South Main Street, Suite 210
                                             Ann Arbor, MI 48104
                                             Tel: (734) 222-1500
                                             Fax: (734) 222-1501
                                             rwierenga@schiffhardin.com
                                             jsprovtsoff@schiffhardin.com

                                             Counsel for Defendant Six Continents
                                             Hotels, Inc.
                                             /s/ Zachary Fardon
                                             Zachary Fardon (ARDC No. 6292156)
                                             KING & SPALDING LLP
                                             444 W Lake Street Suite 1650
                                             Chicago, IL 60606
                                             Tel: (312) 995-6333
                                             Fax: (312) 995-6330
                                             zfardon@kslaw.com

                                             Jeffrey S. Cashdan (ARDC No. 6203950)
                                             Emily Shoemaker Newton (admitted
                                             pro hac vice)

                                                9
Case: 1:18-cv-01959 Document #: 227 Filed: 11/23/20 Page 10 of 12 PageID #:3626




                                    Danielle Chattin (admitted pro hac vice)
                                    Lohr Beck (admitted pro hac vice)
                                    Logan Hobson (admitted pro hac vice)
                                    KING & SPALDING LLP
                                    1180 Peachtree Street, NE
                                    Atlanta, GA 30309
                                    Tel: (404) 572-4600
                                    Fax: (404) 572-5100
                                    jcashdan@kslaw.com
                                    enewton@kslaw.com
                                    dchattin@kslaw.com
                                    lohr.beck@kslaw.com
                                    lhobson@kslaw.com

                                    Counsel for Defendant Hyatt Corporation
                                    /s/ Sean M. Berkowitz
                                    Sean M. Berkowitz (ARDC No. 6209701)
                                    sean.berkowitz@lw.com
                                    LATHAM & WATKINS LLP
                                    330 North Wabash Avenue, Suite 2800
                                    Chicago, IL 60611
                                    Tel: (312) 876-7700
                                    Fax: (312) 933-9767

                                    Christopher S. Yates (admitted pro hac vice)
                                    chris.yates@lw.com
                                    Brendan A. McShane (admitted pro hac vice)
                                    brendan.mcshane@lw.com
                                    LATHAM & WATKINS LLP
                                    505 Montgomery Street, Suite 2000
                                    San Francisco, CA 94111-6538

                                    Tel: (415) 391-0600
                                    Fax: (415) 395-8095

                                    Counsel for Defendant Hilton Domestic
                                    Operating Company Inc.
                                    /s/ Carrie C. Mahan
                                    Carrie C. Mahan (ARDC No. 459802)
                                    carrie.mahan@weil.com
                                    WEIL, GOTSHAL & MANGES LLP
                                    2001 M Street, N.W.
                                    Washington, D.C. 20036
                                    Tel: (202) 682-7000

                                    Randi W. Singer (ARDC No. 2946671)

                                      10
Case: 1:18-cv-01959 Document #: 227 Filed: 11/23/20 Page 11 of 12 PageID #:3627




                                    Adam Hemlock (ARDC No. 2829679)
                                    WEIL, GOTSHAL & MANGES LLP
                                    767 Fifth Avenue
                                    New York, NY 10153
                                    Tel: (212) 310-8000

                                    Stephen J. Siegel (ARDC No. 6209054)
                                    ssiegel@novackmacey.com
                                    Brian E. Cohen (ARDC No. 6303076)
                                    bcohen@novackmacey.com
                                    NOVACK AND MACEY LLP
                                    100 North Riverside Plaza
                                    Chicago, IL 60606
                                    Tel: (312) 419-6900

                                    Counsel for Defendant Marriott
                                    International, Inc.
                                    /s/ Shari Ross Lahlou
                                    Shari Ross Lahlou (admitted pro hac vice)
                                    DECHERT LLP
                                    1900 K Street, NW
                                    Washington, D.C., 20006
                                    Telephone: (202) 261-3300
                                    Facsimile: (202) 261-3333
                                    Shari.Lahlou@Dechert.com

                                    Jeffrey L. Poston (admitted pro hac vice)
                                    Luke van Houwelingen (admitted pro hac
                                    vice)
                                    CROWELL & MORING LLP
                                    1001 Pennsylvania Avenue, NW
                                    Washington, DC 20004
                                    Tel: (202) 624-2500
                                    Fax: (202) 628-5611
                                    JPoston@crowell.com
                                    LvanHouwelingen@crowell.com

                                    Adam A. Kelly
                                    Andrew R. DeVooght
                                    LOEB & LOEB LLP
                                    321 North Clark Street, Suite 2300
                                    Chicago, IL 60654
                                    Tel: (312) 464-3100
                                    Fax: (312) 873-4187




                                      11
 Case: 1:18-cv-01959 Document #: 227 Filed: 11/23/20 Page 12 of 12 PageID #:3628




                                CERTIFICATE OF SERVICE

       I hereby certify that on November 23, 2020, I electronically filed the foregoing with the

Clerk of the United States District Court for the Northern District of Illinois, Eastern Division,

using the Court’s CM/ECF system, which will automatically send notification of this filing to all

counsel of record.

                                                 /s/ Ann H. MacDonald
